FILE COPY




   BRIAN QUINN
    Chief Justice
                                  Court of Appeals                             VIVIAN LONG
                                                                                   Clerk

JAMES T. CAMPBELL
      Justice
                                 Seventh District of Texas                   MAILING ADDRESS:
MACKEY K. HANCOCK
      Justice
                               Potter County Courts Building                   P. O. Box 9540
                                                                                 79105-9540
                                501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice                  Amarillo, Texas 79101-2449                      (806) 342-2650

                               www.txcourts.gov/7thcoa.aspx

                                   September 11, 2015


Scott Brumley                               Brooks Barfield, Jr.
Potter County Attorney's Office             BARFIELD LAW FIRM
500 S Fillmore St., Room 301                P. O. Box 308
Amarillo, TX 79101-2437                     Amarillo, TX 79105-0308
* DELIVERED VIA E-MAIL *                    * DELIVERED VIA E-MAIL *

RE:       Case Number: 07-15-00205-CR, 07-15-00206-CR, 07-15-00207-CR
          Trial Court Case Number: 141066, 141094, 141118

Style: Daniel Lee Ainsworth v. The State of Texas

Dear Counsel:

       Appellant’s corrected brief was filed on Thursday, September 10, 2015. The
corrected brief will be deemed and referred to as Appellant’s brief.

       Pursuant to direction of the court, Appellant’s original, uncorrected brief has been
stricken. The original, uncorrected brief will be retained for administrative purposes
only.

                                                 Very truly yours,
                                                 Vivian Long
                                                 VIVIAN LONG, CLERK